DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 18 January 2022.
Claims 1, 3, 7-10, and 12-19 have been amended.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 18 January 2022 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 12 of their response, “The claims do not merely recite the use of a controller to facilitate product delivery in isolation, and do not preclude all manners and forms of product distribution to monopolize the judicial exception. The present claims integrate the unique product distribution controller into a larger system and outline the exchange of information and data between specified controllers in order to provide product delivery while protecting private information of the consumer and optimize the seller’s marketing efforts.”  The Applicant continues on page 13 of their response, “Like Claim 1 in Example 37, the totality of the components and recited steps act in concert to specify unconventional steps to confine the claim to a particular useful application, therefore satisfying Step 2A of the 101 analysis. Taking all of the claim elements in combination, each of the claims, as a whole, amounts to significantly more than the abstract idea of merely organizing human activity.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  With regards to Claim 1 in Example 37, the Examiner notes that the USPTO stated, “The claim recites the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception.” (Emphasis added).”  As shown here, the USPTO explained for claim 1 in Example 37, that the claimed additional elements integrate the abstract idea (in the grouping of “mental processes”) by reciting a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.  Unlike this example, the Applicant’s claimed invention does not recite additional elements that improve a user interface for electronic devices.  In this instance, though the claims may recite an improvement in managing customer privacy, this would be an improvement in the abstract idea itself, and thus would fail to integrate the abstract idea into a practical application.  Note MPEP 2106.05(a)(II) states, “Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042, 119 USPQ2d 1370 (Fed. Cir. 2016), in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural. Notably, the court did not distinguish between the types of technology when determining the invention improved technology. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” (Emphasis added).  In this case, though the Applicant’s claims may restrict information shared with a seller based on an individual’s preferences, this is merely an improvement in the identified abstract idea itself, and thus does not improve computers or technology.  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a seller system, user devices, and a product distribution computer that includes a data storage system including a physical address associated with each of a plurality of individuals; a controller in communication with the database; a memory coupled to the controller; receiving characteristics of a desired product as well as sharing preferences for additional information related to the individuals dictating what information is to be shared with the seller and under what conditions that information is to be shared, wherein the additional information includes the physical address of the individual, the conditions to share before/during/after a transaction, and whether to share the additional information based on product category; and receiving approval settings that allow delivery based on the identity of the sender; receiving, as input from a seller, product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals; identifying, using the product characteristics and the characteristics of the desired product, a matching transaction; and facilitating execution of the approved matching transaction by coordinating the delivery of the identified product to the identified individual and sharing additional information related individual with the seller according to the sharing preferences.
The limitations of receiving characteristics of a desired product as well as sharing preferences for additional information related to the individuals dictating what information is to be shared with the seller and under what conditions that information is to be shared, wherein the additional information includes the physical address of the individual, the conditions to share before/during/after a transaction, and whether to share the additional information based on product category; and receiving approval settings that allow delivery based on the identity of the sender; receiving, as input from a seller, product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals; identifying, using the product characteristics and the characteristics of the desired product, a matching transaction; and facilitating execution of the approved matching transaction by coordinating the delivery of the identified product to the identified individual and sharing additional information related individual with the seller according to the sharing preferences.; as drafted, under the broadest reasonable interpretation, covers the performance of steps that can be performed in the mind, and the performance/management of commercial activities (including marketing, sales activities, business relations), with the use of generic computer elements as tools.  That is, other than reciting generic computer elements (a seller system, seller controller, user devices, a product distribution computer, a data storage, a product distribution controller, and a memory), the claim recites a series of steps that can be performed by human minds and by people.  For example, but for the reciting of generic computer elements, receiving characteristics of a desired product, sharing preferences for sharing additional information from one of the plurality of individuals, and approved sender settings; encompasses a booking service observing and collecting customer preference information, which can be performed mentally, and is also the conducting of a commercial interaction/managing business relations.  In addition, receiving product characteristics of a product available to be sold to from a seller; encompasses a booking service observing and collecting seller product selling information, which can be performed mentally, and is also the conducting of a commercial interaction.  In addition, identifying a matching transaction using the product characteristics and the characteristics of the desired product; encompasses a booking person conducting observation, evaluation, and judgement of matching requests to availability, which can be performed mentally, as well as the performance of commercial activity.  In addition, facilitating the delivery of the identified product to the identified individual without revealing the physical address of the one individual to the seller and any additional information related to the one of the plurality of individuals is only shared with the seller according to the preferences of the one of the plurality of individuals, if the sender is an approved sender, encompasses shipping a purchased product to a customer from only approved merchants, while conducting an anonymity service, which encompasses the performance of commercial interactions.  Thus, the claims recite elements that fall into the “Mental Processes” grouping of abstract ideas, as well as falling into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.  
This judicial exception is not integrated into a practical application.  The claims do not recite an improvement in computer functionality, another technology, or technical field.  The claims do not apply or use the abstract idea with or by a particular machine.  The claims do not recite a particular transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (a seller system, seller controller, user devices, a product distribution computer, a data storage, a product distribution controller, and a memory) as tools to carry out the abstract idea.  In addition, the claims recite storing information (physical addresses) in a database, which is deemed extrasolution activity.  In addition, the claims recite the content received from the seller and individuals, which is deemed merely a narrowing of the field of use.  The claims are directed towards an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the storage of information in a database is data store is deemed well-understood, routine, and conventional (MPEP 2106.05(d), “Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  The claims are not patent eligible.
The dependent claims 2-9, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite providing the address of the individual to the shipper, which encompasses the performance of commercial activity, including planning a shipping service, and thus falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 2).  In addition, the claims further recite further details of what constitutes received information (price, product identification, date range), which further narrows the field of use and does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 3, 4, and 7).  In addition, the claims further recite the type of entity a seller is, which further narrows the field of use and does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 5 and 6).  In addition, the claims further recite facilitating the delivery, which further recites the abstract idea of claim 1 (claims 8 and 9).  In addition, the claims recite the facilitation is done without human intervention, which is merely the automating of a manual process, and is deemed merely using generic computer elements as tools to carry out the abstract idea, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 8).

Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite providing a product distribution computer and a data storage system; enabling the product distribution controller to communicate with a seller system, user devices, and the data storage system; providing a memory; receiving, as input from a seller, product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals, the product characteristics including a product category or a product identification and a price or a price range and a date or a date range; receiving, from the individual, characteristics of a desired product including one of either a product category or product identification and either price or price range and either a date or a date range, and sharing preferences for additional information related to the individual identifying the additional information related to the individual is to be shared with the seller and the conditions that information is to be shared, wherein the additional information includes the address of the individual, conditions on whether the information should be shared before/during/after a transaction, and whether to share the information based on product category; receiving the individual approval settings defining when to allow delivery based on the identity of the seller; identifies, using the product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals and the characteristics of the desired product, a matching transaction including an identified product and an identified individual; determining whether the delivery is allow; facilitating the delivery of the identified product to the identified individual and sharing the additional information related to the individual with the seller according to the sharing preferences of the individual.  
The limitations of receiving product characteristics of a product available from a seller; receiving, from the individual, characteristics of a desired product including one of either a product category or product identification and either price or price range and either a date or a date range, and sharing preferences for additional information related to the individual identifying the additional information related to the individual is to be shared with the seller and the conditions that information is to be shared, wherein the additional information includes the address of the individual, conditions on whether the information should be shared before/during/after a transaction, and whether to share the information based on product category; receiving the individual approval settings defining when to allow delivery based on the identity of the seller; idetifying, using the product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals and the characteristics of the desired product, a matching transaction including an identified product and an identified individual; determining whether the delivery is allow; facilitating the delivery of the identified product to the identified individual and sharing the additional information related to the individual with the seller according to the sharing preferences of the individual; as drafted, under the broadest reasonable interpretation, covers the performance of steps that can be performed in the mind, and the performance/management of commercial activities (including marketing, sales activities, business relations), with the use of generic computer elements as tools.  That is, other than reciting generic computer elements (a product distribution computer and controller, seller controller, user device, data storage system, and a memory), the claim recites a series of steps that can be performed by human minds and by people.  For example, but for the reciting of generic computer elements, receiving product characteristics of a product available from a seller; encompasses a booking service observing and collecting seller product selling information, which can be performed mentally, and is also the conducting of a commercial interaction.  In addition, receiving characteristics of a desired product from individuals, sharing preferences for information related to the one of the plurality of individuals, and approval settings defining when to allow delivery based on the identity of the sender; encompasses a booking service observing and collecting customer preference information, which can be performed mentally, and is also the conducting of a commercial interaction/managing business relations.  In addition, identifying, using the product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals and the characteristics of the desired product, a matching transaction including an identified product and an identified individual; encompasses a booking person conducting observation, evaluation, and judgement of matching requests to availability, which can be performed mentally, as well as the performance of commercial activity.  In addition, facilitating the delivery of the identified product to the identified individual without revealing the physical address of the one individual to the seller and any additional information related to the one of the plurality of individuals is only shared with the seller according to the preferences of the one of the plurality of individuals, encompasses shipping a purchased product to a customer, if the sender is an approved sender, while conducting an anonymity service, which encompasses the performance of commercial interactions.  Thus, the claims recite elements that fall into the “Mental Processes” grouping of abstract ideas, as well as falling into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.  
This judicial exception is not integrated into a practical application.  The claims do not recite an improvement in computer functionality, another technology, or technical field.  The claims do not apply or use the abstract idea with or by a particular machine.  The claims do not recite a particular transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (a product distribution computer and controller, seller controller, user device, data storage system, and a memory) as tools to carry out the abstract idea.  In addition, the claims recite storing information (physical addresses) in a database, which is deemed extrasolution activity.  In addition, the claims recite the content received from the seller and individuals, which is deemed merely a narrowing of the field of use.  The claims are directed towards an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the storage of information in a database is data store is deemed well-understood, routine, and conventional (MPEP 2106.05(d), “Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  The claims are not patent eligible.
The dependent claims 11-16, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite providing the address of the individual to the shipper, which encompasses the performance of commercial activity, including planning a shipping service, and thus falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 11).  In addition, the claims further recite further details of what constitutes received information (price, product identification, date range), which further narrows the field of use and does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 12, 13, 14).  In addition, the claims further recite facilitating the delivery, which further recites the abstract idea of claim 1 (claims 15 and 16).  In addition, the claims recite the facilitation is done without human intervention, which is merely the automating of a manual process, and is deemed merely using generic computer elements as tools to carry out the abstract idea, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 15).

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite seller systems, user devices, a product distribution computer including a data storage system; a controller; a memory coupled to the controller; receiving characteristics of a desired product including one of either a product category or product identification and either price or price range and either a date or a date range, and sharing preferences for additional information related to the individual identifying additional information related to the individual to be shared with the seller and under what conditions that information is to be shared, wherein the additional information includes the individual’s address, the set of conditions include whether to share the additional information before/during/after a transaction, and whether to share the additional information based on product category; receiving approval settings defining to allow delivery from approved seller; receiving, as input from a plurality of sellers in a reverse auction format, offers to sell a product to the one of the plurality of individuals that meet the characteristics of the desired product input by the one of the plurality of individuals; identifying a winner of the reverse auction; in response to identifying the winner of the reverse auction inputs from the plurality of sellers, determining whether the delivery is allowed; and facilitating the delivery of the identified product to the individual and sharing additional information related to the individual with the seller according to the sharing preferences of the individual.
The limitations of receiving characteristics of a desired product including one of either a product category or product identification and either price or price range and either a date or a date range, and sharing preferences for additional information related to the individual identifying additional information related to the individual to be shared with the seller and under what conditions that information is to be shared, wherein the additional information includes the individual’s address, the set of conditions include whether to share the additional information before/during/after a transaction, and whether to share the additional information based on product category; receiving approval settings defining to allow delivery from approved seller; receiving, as input from a plurality of sellers in a reverse auction format, offers to sell a product to the one of the plurality of individuals that meet the characteristics of the desired product input by the one of the plurality of individuals; identifying a winner of the reverse auction; in response to identifying the winner of the reverse auction inputs from the plurality of sellers, determining whether the delivery is allowed; and facilitating the delivery of the identified product to the individual and sharing additional information related to the individual with the seller according to the sharing preferences of the individual; as drafted, under the broadest reasonable interpretation, covers the performance of steps that can be performed in the mind, and the performance/management of commercial activities (including marketing, sales activities, business relations), with the use of generic computer elements as tools.  That is, other than reciting generic computer elements (seller systems, user devices, a data storage system, a product distribution controller, and a memory), the claim recites a series of steps that can be performed by human minds and by people.  For example, but for the reciting of generic computer elements, receiving characteristics of a desired product, sharing preferences for sharing additional information from one of the plurality of individuals, and approval settings defining to allow delivery from only approved senders; encompasses a booking service observing and collecting customer preference information, which can be performed mentally, and is also the conducting of a commercial interaction.  In addition, receiving offers to sell products in a reverse auction format; encompasses a booking service observing and collecting seller offerings for a requested demand, which can be performed mentally, and is also the conducting of a commercial interaction.  In addition, identifying a winner of a reverse auction; encompasses a person conducting observation, evaluation, and judgement of received offers, which can be performed mentally, as well as the performance of commercial activity.  In addition, facilitating the delivery of the identified product to the identified individual without revealing the physical address of the one individual to the seller and any additional information related to the one of the plurality of individuals is only shared with the seller according to the preferences of the one of the plurality of individuals, if the sender is an approved sender, encompasses shipping a purchased product to a customer, while conducting an anonymity service, which encompasses the performance of commercial interactions.  Thus, the claims recite elements that fall into the “Mental Processes” grouping of abstract ideas, as well as falling into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.  
This judicial exception is not integrated into a practical application.  The claims do not recite an improvement in computer functionality, another technology, or technical field.  The claims do not apply or use the abstract idea with or by a particular machine.  The claims do not recite a particular transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (seller systems, user devices, a data storage system, a product distribution controller, and a memory) as tools to carry out the abstract idea.  In addition, the claims recite storing information (physical addresses) in a database, which is deemed extrasolution activity.  In addition, the claims recite the content received from the seller and individuals, which is deemed merely a narrowing of the field of use.  The claims are directed towards an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the storage of information in a database is data store is deemed well-understood, routine, and conventional (MPEP 2106.05(d), “Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  The claims are not patent eligible.
The dependent claims 11-16, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite receiving seller information for an auction, which encompasses conducting a reverse auction, and thus the claims further recite a commercial activity, and fall under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 18).  In addition, receiving input from sellers automatically, is deemed merely automating a manual process, and using a generic computer element as a tool to carry out the abstract idea, which does not integrate the abstract into a practical application, or add significantly more to the abstract idea itself (claim 18).  In addition, the claims further recite receiving seller information for an auction manually, which encompasses conducting a reverse auction, and thus the claims further recite a commercial activity, and fall under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 19).  In addition, the claims recite providing the address of the individual to the shipper, which encompasses the performance of commercial activity, including planning a shipping service, and thus falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 20).

Novel/Non-Obviousness
Claims 1-20 are allowed over the prior art of record, but remain rejected under other statutes.  In particular, claim 1 recites, “receives, from a user device controller of the plurality of user devices, characteristics of a desired product including one of either a product category or product identification and either price or price range and either a date or a date range, sharing preferences for additional information related to the individual associated with the user device controller, the sharing preferences identifying the additional information related to the individual is to be shared with the seller controller by the product distribution controller and a set of conditions under which additional information is to be shared, the additional information including the physical address of the individual, the set of conditions further including whether or not to share the additional information before, during, or after a transaction or whether or not to share the additional information based on product category, and approval settings defining whether to allow delivery based on an identity of the sender;” claim 10 states, “receives, from a user device controller of the plurality of user devices, characteristics of a desired product including one of either a product category or product identification and either price or price range and either a date or a date range, sharing preferences for additional information related to the individual associated with the user device controller, the sharing preferences identifying the additional information related to the individual to be shared with the seller controller by the product distribution controller and a set of conditions under which the additional information is to be shared, the additional information including the physical address of the individual, the set of conditions further including whether or not to share the additional information before, during, or after a transaction or whether or not to share the additional information based on product category, and approval settings defining whether to allow delivery based on an identity of the seller;” and claim 17 states, “receives, from a user device controller of the plurality of user devices, characteristics of a desired product including one of either a product category or product identification and either price or price range and either a date or a date range sharing preferences for additional information related to an individual associated with the user device controller, the sharing preferences identifying the additional information related to the individual to be shared with a seller controller by the product distribution controller and a set of conditions under which the additional information is to be shared, the additional information including the physical address of the individual, the set of conditions further including whether or not to share the additional information before, during, or after a transaction or whether or not to share the additional information based on product category, and approval settings defining whether to allow delivery based on an identity of the seller.”  These elements, in combination with the remainder of the claims, are novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
29 June 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628